Citation Nr: 0839666	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In July 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is of 
record.

In June 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran did not engage in combat and there is no credible 
supporting evidence, including the service records or from 
other sources other than the service records, that the 
claimed military sexual assault occurred to support the 
diagnosis of post-traumatic stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A.  § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003 and in June 2007.  The veteran 
was notified of the evidence needed to substantiate the claim 
of service connection for post-traumatic stress disorder 
(PTSD) associated with personal assault, to include sexual 
trauma, namely, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that evidence from sources other than his 
service records may corroborate his account of the in-service 
personal assault.  The notice included a PTSD questionnaire 
for personnel assault.  The veteran was informed that he 
should provide a complete detailed description of any in-
service traumatic event to include the names of those 
involved, dates, and places during which the incidents 
occurred. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim, that is, the date of receipt of the claim, and for the 
degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in July 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service personnel and 
treatment records and available VA records.  The veteran was 
afforded a VA examination. 

The veteran identified an individual involved in the alleged 
in-service sexual assault by name, however, in July 2004 and 
again in June 2007, pursuant to the Board remand, the 
Department of the Air Force Office of Special Investigations 
(OSI), could not find any record pertinent to the claim 
without additional information.  The RO then asked the 
veteran for more information, but he did not respond.  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service personnel records reflect satisfactory 
duty performance.  In July 1972 the veteran was convicted of 
unlawful possession of marijuana with intent to distribute.  
The veteran also went AWOL from leave in September 1972.  He 
initially reported that he was AWOL because he was helping 
his mother search for his brother who had run away from home.  
In a subsequent recharacterization of discharge request, the 
veteran indicated that he was AWOL because he feared being 
injured by another airman.  The records also documented 
multiple letters of indebtedness from 2 creditors.  The 
veteran was involuntarily discharged due to misconduct and 
frequent involvement of discreditable nature with civil and 
military authorities.  

The service treatment records show that in April 1972 the 
veteran requested a psychiatric evaluation for depression and 
anxiety.  The veteran reported that he had been in the Air 
Force for eight months, but did not like it and he was not 
interested in getting ahead.  A psychiatric disorder was not 
diagnosed.  In October 1972 the veteran underwent a physical 
and mental examination at the request of his commander.  The 
examiner concluded that the veteran was able to distinguish 
right from wrong and adhere to the right, at the time of the 
examination and at the time of the alleged offenses.  The 
examiner concluded that he had no physical or mental 
abnormalities that would warrant discharge under AFM 35-4.  
The service treatment records, including the report of 
separation examination, contain no complaint, finding, 
history, treatment, or diagnosis of PTSD.  On separation from 
service, the veteran denied a history of nervousness or 
depression.  

After service, private medical records, dated in November 
2000, document a history of polysubstance abuse and chemical 
dependence.  At the time, the veteran described an 
emotionally abusive childhood, but he denied a history of 
physical or sexual abuse.  

VA treatment records show that in September 2002 history 
included polysubstance abuse for 34 years and homelessness.  
The veteran stated he was exposed to family sexual 
molestation.  The diagnoses were substance-induced mood 
disorder; polysubstance abuse; PTSD with acute exacerbations, 
not combat-related; and personality disorder.    

In April 2003, the veteran reported a history of 2 prior 
hospitalizations for depression.  The veteran indicated that 
while in the Air Force, a drug dealer accused him of being a 
"narc" and attacked him with a knife.  

In a statement in June 2003, the veteran reported that prior 
to service he witnessed a family member molest another family 
member.  He also stated that while in service he was placed 
under the supervision of a staff sergeant and spent a weekend 
at the sergeant's apartment where he observed the sergeant 
engage in sexual acts with others, which he reported to the 
OSI.  

On VA examination in February 2004, the veteran stated that 
in service he was forced to watch and engage in homosexual 
acts, which he reported to his commander and the OSI.  The 
examiner did not find evidence of PTSD.  The diagnoses were 
chronic moderate depression, heavy polysubstance abuse and 
nonspecific personality disorder.  The examiner noted that 
the veteran was digging up the sexual trauma, which although 
possibly valid, did not have a causative relation with his 
current status as opposed to his polysubstance abuse.  

In an addendum in July 2004, the examiner reported that the 
veteran had requested a revision in his evaluation of 
February 2004 to include a diagnosis of PTSD.  He related 
sexual trauma prior to service and during service.  The 
examiner provided a diagnosis of PTSD that had a 50/50 
percent likelihood of being based on sexual harassment and 
associated complications.  

In July 2004 and in June 2007, the Department of the Air 
Force OSI did not find any information pertaining to the 
veteran's claim. 

In February 2005, the veteran reiterated his alleged in-
service sexual assault. 

At a hearing in July 2005, the veteran testified that he was 
sexually assaulted in service by a noncommissioned officer 
and a friend of the noncommissioned officer, and that he went 
AWOL shortly after.  He denied ever reporting the incident to 
the authorities or anyone else until his recent treatment at 
VA.    

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f).  

If a claim of PTSD is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f).  Patton v. 
West, 12 Vet. App. 272 (1999). 

Analysis 

While the veteran's service personnel records reflect 
disciplinary problems, including possession of marijuana, an 
AWOL incident, and indebtedness, he was otherwise capable of 
accomplishing his duties satisfactorily.  Moreover, the 
service treatment records, including psychiatric evaluations 
in April 1972, in October 1972, and on separation examination 
report, contain no complaint, finding, or history of a 
psychiatric illness, including PTSD.  On the basis of the 
service treatment records, PTSD was not affirmatively shown 
to be present during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To the extent that the veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, 


that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Although there is competent medical evidence of a diagnosis 
of post-traumatic stress disorder as shown on the addendum of 
July 2004 to a VA report of examination, this does not end 
the inquiry because in order to establish service connection 
for PTSD under 38 C.F.R. § 3.304(f), there must be credible 
supporting evidence of the occurrence of the in-service 
stressor to support the diagnosis and medical evidence to 
link the in-service stressor to the current diagnosis.  
38 C.F.R. § 3.304(f). 



Where as here, the veteran did not engage in combat, the 
record must contain "credible supporting evidence" that the 
non-combat stressor actually occurred, and the veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed in-service stressor and his testimony must be 
corroborated by credible supporting evidence.  

In a personal assault case, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  And evidence of behavioral changes may be 
interpreted by a clinician in determining whether a personal 
assault occurred in establishing a medical diagnosis.  38 
C.F.R. § 3.304(f)(3). 

The veteran testified that he was sexually assaulted in 
service, but he did not tell anyone because he was afraid of 
being thought of as a homosexual.  For this reason, there is 
no evidence to obtain contemporaneous with service or before 
February 2004 from sources other than service records to 
corroborate the in-service assault.    Also, the veteran has 
not provided sufficient information to support his allegation 
that he observed the misconduct of a sergeant. 

Although the veteran had disciplinary problems, including 
possession of marijuana, an AWOL incident, and indebtedness, 
he was otherwise capable of accomplishing his duties 
satisfactorily.  Moreover, the charge of the possession of 
marijuana and the majority of the incidents of indebtedness 
preceded the alleged sexual assault.  As for the AWOL 
incident, service personnel records show that the veteran had 
requested leave after he was arrested and charged with 
possession of marijuana so he could go home and while on 
leave he asked for an extension, but it was turned down and 
he then reported three days late.  For these reasons, there 
are no unexplained behavior changes to submit to a medical or 
mental health professional for an opinion as to whether a 
personal assault occurred. 

As the veteran's statements and testimony alone can not 
establish the occurrence of the in-service stressor, and as 
the record does not contain credible supporting evidence from 
any other source of the in-service stressor, the Board 
rejects the current diagnosis of post-traumatic stress 
disorder based on the alleged military sexual trauma.  For 
these reasons, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


